Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 4/1/2022. 
The following is the status of claims: claims 1, 8, and 15 have been
amended. Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 4/1/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):

“determining, by a processor, based on a first corpus comprising logic for
computer code, a first list of keywords;

ranking, by the processor, the first list of keywords;

constructing, by the processor, a co-occurrence matrix based on a ranking of the
first list of keywords such that each entry in the co-occurrence matrix corresponds to a
pair of keywords from the first list of keywords, 

wherein a count of each instance of the
pair of keywords in the co-occurrence matrix relates to the first corpus;

applying, by the processor, a clustering algorithm to the co-occurrence matrix to
determine a first plurality of keyword groups; and

presenting, by the processor, the first plurality of keyword groups to a user via a
user interface, wherein the first plurality of keyword groups relate to the logic for
modernizing the computer code, the first plurality of keywords groups further relating to
at least one business decision executable by the computer code”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
 
Misra et al., US Pub. No. 20130268916 A1, teaches an improved method for component discovery from source code may include receiving source code, and determining business
classes by excluding packages and classes in the source code identified as belonging to a presentation layer, as belonging to a data access layer, as models and/or as utilities. The method may further include extracting multi-dimensional features from the business classes, estimating similarity for business class pairs based on the extracted multi-dimensional features,
clustering the business classes based on the similarity and mapping functional concepts to the clusters. The clusters generated by the clustering may represent components of the source code. The method may also include determining interfaces for the components based on the clustering; and

Liebald et al., US Pub. No. 2012/0143911 A1, teaches an imporved A system and method for developing a user's profile based on the user's interaction with content items. A module on the
client rendering the content items or the service including the content items tracks the user's interactions with the content items and transmits the tracked data to a user analysis module.
The user analysis module determines the topics associated with the interacted upon content items. The user analysis module then selects the topics for the user's profiles based on
the received tracked data and the associated topics. The selected topics are mapped to topic clusters and the topic clusters are stored in association with the user profile. Recommendations
for a user are made based on the topic clusters associated with the user's profile;


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in
light of the specification. The examiner takes notice of the specification dated
2/14/2020, with particular attention to paragraphs 0031-0036; and the
examiner also found figures 3 and 4 helpful in understanding how the method
operates as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152